Citation Nr: 0207605	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of payment of burial benefits 
at the rate prescribed for a service-connected death.


REPRESENTATION

Claimant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  Service records reflect the veteran was in 
receipt of the Purple Heart.  The veteran died in November 
1999.  The claimant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran died in November 1999; the death certificate 
lists the cause of death as cardiorespiratory arrest - 
cardiogenic shock.

2.  At the time of his death, the veteran was service-
connected for muscle injury, shell fragment wound right arm, 
evaluated as 30 percent disabling; muscle injury, shell 
fragment wound left thigh, evaluated as 10 percent disabling; 
scar of the right supra scapular area, and malaria, each 
evaluated as 0 percent disabling.  Service connection was 
also in effect for loss of use of the right hand, paralysis 
of right ulnar nerve fracture and arthrodesis of right thumb, 
muscle injury shell fragment wound, right thigh with loss of 
use of right lower extremity, evaluated as 100 percent 
disabling to include special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(l). 

3.  The veteran did not die of a service-connected 
disability; nor did a service-connected disability cause, 
hasten, or materially and substantially contribute to his 
death.

CONCLUSION OF LAW

The criteria for the payment of burial benefits at the rate 
prescribed for a service-connected death have not been met.  
38 U.S.C.A. §§ 2307, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.312, 3.1600(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant essentially contends that the veteran's service-
connected disability contributed to or hastened his death.  
In that context, she maintains that because the veteran was 
confined to a wheelchair, he was unable to perform exercises 
to counteract the cardiac problems that caused his death.  
She asserts that service-connected disability caused the 
veteran to be immobile which contributed markedly to the 
deterioration of his cardiovascular condition.

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon the request of the survivors of such veteran, shall pay 
the burial and funeral expenses incurred in connection with 
the death of the veteran in an amount not exceeding that 
specified in 38 U.S.C.A. § 2307 (West 1991).  See 38 C.F.R. 
§ 3.1600(a).  Under the pertinent statutes and regulations, 
service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused or contributed to the veteran's death 
may be service-connected.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Additionally, as the record discloses the veteran engaged in 
combat in Korea, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, lay 
evidence of in service incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d) (2001).  It must be noted, however, that the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and does 
not address the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In this case, the record reflects that while stationed in 
Korea, the veteran sustained multiple shell fragment wounds.  
The veteran's service medical records are negative for any 
treatment or diagnosis of a cardiovascular disease.  Medical 
evidence of record does not reflect that a cardiovascular 
disease was diagnosed within one year of the veteran's 
release from service.  The post service medical evidence 
dated from 1990 contain references that the veteran's medical 
history was significant for high blood pressure.  However, 
there are no references to the date of onset.

The veteran was granted service connection for loss of use of 
the right hand, paralysis of right ulnar nerve fracture and 
arthrodesis of right thumb, muscle injury shell fragment 
wound, right thigh with loss of use of right lower extremity 
muscle injury; shell fragment wound right arm; muscle injury, 
shell fragment wound left thigh; scar of the right supra 
scapular area; and malaria.  Service connection was not in 
effect for any other disabilities.

The veteran died on November [redacted], 1999.  The terminal hospital 
report indicated the veteran presented for admission on 
November 9, 1999, with unstable angina.  The report notes the 
veteran was evaluated with occlusion of the right main 
coronary artery, dilated myocardiopathy, complete 
arteriovenous block, bilateral pleural effusion, diabetes 
mellitus, and renal insufficiency.  

The Board has carefully considered all of the evidence of 
record.  However, the Board finds that there is no medical 
evidence linking the veteran's death to any injury or disease 
of service origin.  As indicated, service medical records are 
negative for any evidence of cardiovascular disease in 
service.  Indeed, service records show that the heart was 
evaluated as normal during the course of the veteran's 
hospitalization in 1951 for treatment of his shell fragment 
wounds and malaria.  While the Board has considered the lay 
assertions by the claimant in support of her claim for 
benefits, the Board is not persuaded by such contentions in 
the absence of any competent medical evidence showing a nexus 
between any disability for which service connection has been 
established and the cause of the veteran's death.  Where the 
determinative issue involves medical causation or medical 
diagnosis, as here, competent medical evidence is required.  
Brewer v. West, 11 Vet. App. 228 (1998); King v. Brown, 5 
Vet. App. 19, 21 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this context, the Board notes that the 
claimant has provided no medical evidence in support of her 
contention that service-connected disability and matters 
attendant to such disability, namely the veteran's lack of 
mobility due to such impairment, was a contributory cause of 
the veteran's death due to cardiovascular disease. There is 
simply no clinical evidence supporting such a conclusion.  
Finally, the Board notes that references to the veteran's 
history of high blood pressure contained in the post service 
medical records do not relate the onset of this disorder to 
service, nor is evidence of any diagnosis of cardiovascular 
pathology within one year of the veteran's discharge from 
service.  Based upon a considered and thorough review of the 
evidence, the Board must conclude that the veteran's 
cardiovascular disease was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110.  Furthermore, the Board 
concludes that the evidence fails to demonstrate that 
service-connected disability was either a principal or 
contributory cause of the veteran's death.  38 C.F.R. 
§ 3.1600(a).  Accordingly, the claimant's appeal must be 
denied.

VCAA consideration

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

With regard to the requirements of the VCAA, the Board finds 
that VA has satisfied its duty to assist the claimant in this 
case.  The Board finds that the claimant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussions in the 
rating decision, and statement of the case, and information 
sent to the claimant informed her of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  The RO has supplied the 
claimant with the applicable regulations in the statement of 
the case.  Therefore, the VA's duty to assist was met.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post service treatment records, in addition 
to VA outpatient and medical examination reports.  All 
relevant evidence identified by the claimant appears to have 
been obtained and considered.  The claimant has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  Further, the Board is not aware of any additional 
relevant evidence that is available.  Thus, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the claimant's 
case.  Therefore, no further assistance to her with the 
development of the evidence is required.  In the 
circumstances of this case, a remand to have the RO 
specifically consider the claim under the provisions of the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind, 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and expending of 
VA resources is not warranted.  Taking such factors into 
consideration, there is no prejudice to the claimant in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

